Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/08/2022 has been entered.
 Response to Amendment
The amendment submitted 07/08/2022 has been entered. Claims 1 & 3-6 remain pending. Claim 2 has been cancelled. 
Response to Arguments
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive. The amendments to the claims have changed the scope of the claims necessitating new or modified grounds of rejection.  Please see new or modified grounds of rejection below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the end of the passage for the upper cutwater at the pump discharge being greater than the upper cutwater throat area must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 & 3-6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 & 4 both have been amended to recite “so that the end passage (4’) for the upper cutwater (C2) at the pump discharge (o) is greater than the upper cutwater throat area (2’) for the upper cutwater (C2) farthest from the pump discharge (o)” which does not appear to be supported by Applicant’s disclosure as originally filed. This is an issue of new matter. 
The Applicant states that support for this limitation (see Remarks filed 07/08/2022, Page -7-, paragraph beginning “Claim 1”) is provided for in the specification to which applicant states as “consistent with that described in US 2017/0067481, paragraph [0010]” (see specification of the present application, page -3-, lines 1-13) however this paragraph merely describes that the area of the throat section of the upper cutwater, i.e. smallest cross sectional area of the upper cutwater passage, is increased as a function of the angular sweep due and that the area of the throat section of the lower cutwater is reduced as a function of the angular sweep due to having respectively increased and decreased flow rates (as similarly described in the rejections below, e.g. rejection of claims 1/3/6 below section (a)(ix)). This paragraph makes no disclosure, neither explicit nor implied, that the area of the end of the passage (4’) for the upper cutwater is greater than the upper cutwater throat area (2’). 
Figure 2 does not seem to support this limitation since it is not to scale, does not show axial heights of the upper cutwater throat area (2’) and end of passage (4’) (which is often varied, e.g. as evidenced by La Bour, Fig 5), and the distances between the vane (CV) and the volute wall (VIwall) at (2’) and (4’) are not so obviously different that would reasonably disclose to one of ordinary skill in the art that (4’) is larger than (2’).  
Claims 3 and 5-6 depend from claim 1 and inherit all deficiencies of the parent claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 & 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2955540 to Pawlicki in view of US 6146095 to Bross in further view of US 2134254 to La Bour.
(a) Regarding claims 1, 3, and 6:
(i) Pawlicki discloses a volute for a pump (see title) comprising: 
a pump inlet (4, Fig 1) for receiving a fluid being pumped (claim 1);  
a pump discharge (discharge 5, Fig 2) for providing the fluid being pumped (Fig 2); and 
a volute wall (volute casing 1) having a lower cutwater (sharp corner portion of volute casing 1 near downstream distal end of splitter element 8, Fig 2) and a casing vane (splitter element 8) configured to form double volutes in the volute (Fig 2),
the casing vane having an upper cutwater (distal end of splitter element 8 facing incoming flow) arranged farthest from the pump discharge (Fig 2), extending from the upper cutwater to the pump discharge (Fig 2), defining an upper cutwater throat area at the upper cutwater (area of channel 7 at cutwater, Fig 2) and an end of passage for the upper cutwater at the pump discharge (area of channel 7 near discharge, Fig 2), and 
defining a lower cutwater throat area (area of channel 6 at lower cutwater, Fig 2) and a corresponding end of passage (area of channel 6 near discharge, Fig 2) for the lower cutwater at the discharge (Fig 2), 
the fluid flowing in the volute (Col 2 Lns 16-18) in a direction from the upper cutwater to the lower cutwater (Col 2 Lns 16-18, Fig 2) and out the pump discharge (Col 2 Lns 16-18),
the upper cutwater being configured on an upper cutwater axis (plane parallel and passing through the upper cutwater and the axis of rotation of impeller) with respect to the pump inlet (Fig 2), 
the lower cutwater being configured on a lower cutwater axis (plane parallel and passing through the lower cutwater and the axis of rotation of impeller) with respect to the pump inlet (Fig 2), 
the upper cutwater axis and the lower cutwater axis being radially displaced at an angle α in radial separation with respect to the pump inlet and in the direction of the fluid flowing in the volute from the upper cutwater to the lower cutwater and out the pump discharge (angle formed about impeller axis of rotation between most upstream portion of splitter element 8 and lower cutwater, Fig 2); 
the upper cutwater throat area being dimensioned so that the upper cutwater throat area and the lower cutwater throat area provide substantially equal flow velocity at both the upper cutwater and the lower cutwater in response to an angular sweep of the fluid being pumped (Col 3, Lns 14-15); 
the end of passage for the upper cutwater at the pump discharge is greater than the upper cutwater throat area for the upper cutwater farthest from the pump discharge (area of channel 7 near discharge being larger than the area of channel 7 near upper cutwater is reasonably disclosed in Fig 2); and 
the end of passage for the upper cutwater being dimensioned with an upper cutwater passage area so that upper and lower cutwater passage areas at the pump discharge are balanced as a function of differing rates of flow of the fluid being pumped therein and so that the fluid being pumped from associated ends of the upper and lower cutwater passage areas meets at the pump discharge with a substantially equal velocity (Fig 2, Col 3 Lns 14-15).
(ii) Pawlicki does not explicitly disclose wherein: 
the angle α is substantially less than 180˚, wherein the angle α is in a range of between 100˚ and 120˚ (as claimed in claim 3), nor wherein the angle α is in a range of between about 108˚ and about 110˚ (as claimed in claim 6);
the upper cutwater throat area is dimensioned to be greater than and not equal to the lower cutwater throat area, 
the upper cutwater throat area also being dimensioned so as to increase as a function of the angular sweep, and 
the end of passage for the upper cutwater being dimensioned with an upper cutwater passage area that is greater than and not equal to a corresponding lower cutwater passage area of the corresponding end of passage for the lower cutwater.
(iii) The Applicant has established no criticality of the above aforementioned angle ranges nor disclosed any new or unexpected results.  
(iv) Bross is also in the field of pump housings (see title) and teaches: 
a centrifugal pump housing (1) which comprises a lower cutwater (housing lip 4) and an upper cutwater (upstream edge 13), 
wherein varying the position of the upper cutwater influences a radial force characteristic (Col 5 Lns 65-67), 
wherein the location of the upper cutwater in relation to the lower cutwater may be changed to adapt to particular spiral shapes of the housing and different impellers of the pump (Col 5 Lns 60-63), and 
wherein it is desirable to reduce the radial force characteristic (Col 2 Lns 2-4).  
Therefore, the angle α (the angle α being the angular circumferential position of the upper cutwater in relation to the lower cutwater) is recognized in the prior art as a result effective variable (Col 5 Lns 60-67).
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper cutwater as disclosed by Pawlicki to form an angle α which falls within the above aforementioned ranges through routine optimization of a result effective variable for the purpose of achieving optimal radial force characteristics for a particular pump housing and impeller combination.  See MPEP 2144.05(II).  
(vi) La Bour is also in the field of centrifugal pumps (see title) and teaches: 
an end of passage for an upper cutwater passage (flow passage between edge 99 and wall 87, Fig 9), 
an end of passage for a lower cutwater passage (flow passage between edge 99 and inner wall 86, Fig 9), 
wherein the end passage for an upper cutwater passage has an area greater than an area of the end of passage for a lower cutwater passage (Fig 9), 
the areas of the end passages being balanced such that the flow from each end passage for the upper and lower cutwater passages are parallel and have the same velocity (Page 2 Col 1 Lns 14-20) and further wherein the flow through respective passageways provide equal pressure and flow around the impeller (Col 2 Lns 21-24).
(vii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the end of passages as taught by the proposed combination to be balanced as taught by La Bour for the purpose of minimizing shock (Col 2 Lns 14-20). 
(ix) The Examiner notes that: 
reducing the angle α of Pawlicki to that of the proposed combination will increase the proportion of pump flow discharged from the end passage of the upper cutwater passage and reduce the proportion of pump flow discharged from the end passage of the lower cutwater passage, 
the flow per unit area is the same for both end passages, and
the end passage of the upper cutwater passage has a higher proportion of flow than the lower cutwater passage, 
therefore, the upper cutwater throat area and end of the passage for the upper cutwater of the proposed combination must each be larger than the upper cutwater throat area and end of the passage for the upper cutwater disclosed by Pawlicki, respectively; and 
the end passage of the upper cutwater passage must have a larger area than the end passage of the lower cutwater passage.
(x) The Applicant has established no criticality of the upper cutwater throat area being greater than and not equal to the lower cutwater throat area nor disclosed any new or unexpected results.  
(xi) La Bour further teaches wherein: 
the throats of each cutwater passage is sized to the characteristics of the pump such that maximum velocity of the fluid occurs at the throat (Page 2 Col 1 Lns 10-13), and 
improperly sized throats of respective cutwater passageways result in one of the cutwater passageways imparting useless work to be done on the fluid thereby reducing efficiency (Page 2 Col 1 Lns 26-31).
Therefore, the relative sizing of upper and lower cutwater throats with respect to each other is recognized in the prior art as a result effective variable.  
(xi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper and lower cutwater throats as taught by the proposed combination such that the upper cutwater throat area is greater than the lower cutwater throat area as a matter of routine optimization of a result effective variable for the purpose of avoiding wasted work and reduced efficiency (La Bour: Page 2 Col 1 Lns 26-31). See MPEP 2144.05(II).
(b) Regarding claim 4:
(i) Pawlicki discloses a volute for a pump (see title) comprising:  
a pump inlet (4, Fig 2) for receiving a fluid being pumped (claim 1); 
a pump discharge (5, Fig 2) for providing the fluid being pumped (Fig 2); and 
a volute wall (volute casing 1) having a lower cutwater (sharp corner portion of volute casing 1 near downstream distal end of splitter element 8, Fig 2) and a casing vane (splitter element 8) configured to form double volutes in the volute (Fig 2), 
the casing vane having an upper cutwater (most upstream distal end of splitter element 8) arranged farthest from the pump discharge (Fig 2), extending from the upper cutwater to the pump discharge (Fig 2), defining an upper cutwater throat area at the upper cutwater (area of channel 7 at the upper cutwater, Fig 2) and an end of passage (area of channel 7 near discharge, Fig 2) for the upper cutwater at the pump discharge (Fig 2), and 
also defining a lower cutwater throat area at the lower cutwater (area of channel 6 at lower cutwater, Fig 2) and a corresponding end of passage (area of channel 6 near discharge, Fig 2) for the lower cutwater at the pump discharge (Fig 2); 
the upper cutwater throat area being dimensioned so that the upper cutwater throat area and the lower cutwater throat area provide substantially equal flow velocity at both the upper cutwater and the lower cutwater in response to an angular sweep of the fluid being pumped (Fig 2, Col 3 Lns 14-15) so that the fluid being pumped from associated ends of the upper and lower cutwater passage areas meets at the pump discharge with a substantially equal velocity (end of passage for upper and lower cutwater passage areas are substantially identical which have equal velocity at the outlet as the flow is split into equal parts by the upper cutwater, Col 3 Lns 14-15); and 
the end of the passage for the upper cutwater at the pump discharge is greater than the upper cutwater throat area for the upper cutwater farthest from the pump discharge (area of channel 7 near discharge being larger than the area of channel 7 near upper cutwater is reasonably disclosed in Fig 2).
(ii) Pawlicki does not explicitly disclose:
The upper cutwater throat area being dimensioned to be greater than and not equal to the lower cutwater throat area, 
the end of passage for the upper cutwater being dimensioned with an upper cutwater passage area that is greater than and not equal to a corresponding lower cutwater passage area of the corresponding end of passage for the lower cutwater so that upper and lower cutwater passage areas at the pump discharge are balanced as a function of differing rates of flow of the fluid being pumped therein, 
the upper cutwater throat area also being dimensioned so as to increase as a function of the angular sweep, nor
wherein the upper cutwater and the lower cutwater are radially displaced at an angle α that is in a range of between about 108˚ and about 110˚.
 (iii) The Applicant has established no criticality of the above aforementioned angle ranges nor disclosed any new or unexpected results.  
(iv) Bross is also in the field of pump housings (see title) and teaches: 
a centrifugal pump housing (1) which comprises a lower cutwater (housing lip 4) and an upper cutwater (upstream edge 13), 
wherein varying the position of the upper cutwater influences a radial force characteristic (Col 5 Lns 65-67), 
wherein the location of the upper cutwater in relation to the lower cutwater may be changed to adapt to particular spiral shapes of the housing and different impellers of the pump (Col 5 Lns 60-63), and 
wherein it is desirable to reduce the radial force characteristic (Col 2 Lns 2-4).  
Therefore, the angle α (the angle α being the angular circumferential position of the upper cutwater in relation to the lower cutwater) is recognized in the prior art as a result effective variable (Col 5 Lns 60-67).
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper cutwater as disclosed by Pawlicki to form an angle α which falls within the above aforementioned ranges through routine optimization of a result effective variable for the purpose of achieving optimal radial force characteristics for a particular pump housing and impeller combination.  See MPEP 2144.05(II).  

(vi) La Bour is also in the field of centrifugal pumps (see title) and teaches: 
an end of passage for an upper cutwater passage (flow passage between edge 99 and wall 87, Fig 9), 
an end of passage for a lower cutwater passage (flow passage between edge 99 and inner wall 86, Fig 9), 
wherein the end passage for an upper cutwater passage has an area greater than an area of the end of passage for a lower cutwater passage (Fig 9), 
the areas of the end passages being balanced such that the flow from each end passage for the upper and lower cutwater passages are parallel and have the same velocity (Page 2 Col 1 Lns 14-20) and further wherein the flow through respective passageways provide equal pressure and flow around the impeller (Col 2 Lns 21-24).
(vii) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the end of passages as taught by the proposed combination to be balanced as taught by La Bour for the purpose of minimizing shock (Col 2 Lns 14-20). 
(ix) The Examiner notes that: 
reducing the angle α of Pawlicki to that of the proposed combination will increase the proportion of pump flow discharged from the end passage of the upper cutwater passage and reduce the proportion of pump flow discharged from the end passage of the lower cutwater passage, 
the flow per unit area is the same for both end passages, and
the end passage of the upper cutwater passage has a higher proportion of flow than the lower cutwater passage, 
therefore, the upper cutwater throat area and end of the passage for the upper cutwater of the proposed combination must each be larger than the upper cutwater throat area and end of the passage for the upper cutwater disclosed by Pawlicki, respectively; and 
the end passage of the upper cutwater passage must have a larger area than the end passage of the lower cutwater passage.
(x) The Applicant has established no criticality of the upper cutwater throat area being greater than and not equal to the lower cutwater throat area nor disclosed any new or unexpected results.  
(xi) La Bour further teaches wherein: 
the throats of each cutwater passage is sized to the characteristics of the pump such that maximum velocity of the fluid occurs at the throat (Page 2 Col 1 Lns 10-13), and 
improperly sized throats of respective cutwater passageways result in one of the cutwater passageways imparting useless work to be done on the fluid thereby reducing efficiency (Page 2 Col 1 Lns 26-31).
Therefore, the relative sizing of upper and lower cutwater throats with respect to each other is recognized in the prior art as a result effective variable.  
(xi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper and lower cutwater throats as taught by the proposed combination such that the upper cutwater throat area is greater than the lower cutwater throat area as a matter of routine optimization of a result effective variable for the purpose of avoiding wasted work and reduced efficiency (La Bour: Page 2 Col 1 Lns 26-31). See MPEP 2144.05(II).


(b) Regarding claim 5:
(i) Pawlicki further discloses wherein the volute forms part of a double volute (see title) pump having an impeller (3) with impeller vanes and being arranged in one of the double volutes in the volute (Fig 6).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745